     Case 2:20-cv-01212-TLN-CKD Document 26 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10    ROGELIO MAY RUIZ,                                    No. 2:20-cv-01212-TLN-CKD
11                         Plaintiff,
12              v.                                         ORDER
13    A. REILY, et al.,
14                         Defendants.
15

16             This matter is before the Court on Plaintiff Rogelio May Ruiz’s (“Plaintiff”) Motions for

17   Reconsideration of the U.S. Magistrate Judge’s December 8, 2020 Order. (ECF Nos. 24–25.)

18   Plaintiff, a California prisoner proceeding pro se, has filed motions asking the Court to reconsider

19   the December 8, 2020 Order dismissing this case for Plaintiff’s failure to pay the filing fee.

20             A district court may reconsider a ruling under either Federal Rule of Civil Procedure 59(e)

21   or 60(b). See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th

22   Cir. 1993). “Reconsideration is appropriate if the district court (1) is presented with newly

23   discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3)

24   if there is an intervening change in controlling law.” Id. at 1263.

25             Plaintiff still has not paid the filing fee nor has he explained why he has not. Additionally,

26   Plaintiff does not point to anything suggesting the denial of his request to proceed in forma

27   pauperis was improper. Accordingly, there is no basis for reconsideration of the dismissal of this

28   action.
     Case 2:20-cv-01212-TLN-CKD Document 26 Filed 04/21/21 Page 2 of 2


 1          The Court notes that Plaintiff also requests appointment of counsel and an interpreter who
 2   speaks Spanish and English. In light of the foregoing, these requests will be denied.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. Plaintiff’s Motions for Reconsideration (ECF Nos. 24–25) are DENIED; and
 5          2. Plaintiff’s request for the appointment of counsel and an interpreter are denied.
 6          IT IS SO ORDERED.
 7   DATED: April 20, 2021
 8

 9

10
                                                 Troy L. Nunley
11                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
